Boomer, J. P., and Pine, J.
(dissenting). We respectfully dissent because, in our view, the evidence was legally sufficient to support defendant’s convictions. At trial, the proof established that defendant and codefendant Jessie Dunn were known associates and that defendant was twice seen exiting from the building in which Dunn rented an apartment. On March 7, 1988, defendant was in the company of Dunn. On May 12, 1988, defendant was seen leaving the building approximately two hours after Dunn had been seen leaving it. When the police executed the search warrant for Dunn’s apartment on May 12, 1988, they found a dimly lit two-bedroom apartment furnished only with a kitchen table, a sleeping bag and a small space heater. Marihuana and drug paraphernalia were in open view in the kitchen and one of the bedrooms. Cocaine and marihuana were found in the refrigerator. A locked footlocker, found in a closet, contained additional cocaine, marihuana and drug paraphernalia, including a cocaine-coated sifter-grinder on which a fingerprint of defendant was found. The key to the footlocker was found in the apartment.
" ' "A person may be so closely interested in and connected
*1089with the unlawful possession of narcotics by another as to furnish support for a finding that there was joint possession” ’ ” (People v Robertson, 61 AD2d 600, 608-609, affd 48 NY2d 993, quoting People v Hood, 150 Cal App 2d 197, 201, 309 P2d 856, 858). The proof here was sufficient to establish that defendant and Dunn jointly had constructive possession of the cocaine, marihuana and drug paraphernalia (see, People v Robertson, supra; cf., People v Manini, 79 NY2d 561). Even though none of the People’s witnesses testified to having seen defendant enter or exit Dunn’s apartment, the only reasonable inference that may be drawn from the proof at trial was that defendant had been there. Indeed, both at trial and on appeal, defendant has maintained that he did not have dominion and control over the contraband, but he has never controverted the inference that he had been in the apartment.
Accordingly, we would affirm defendant’s convictions. (Appeal from Judgment of Erie County Court, D’Amico, J. — Criminal Possession Controlled Substance, 1st Degree.) Present— Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.